Citation Nr: 1501280	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-11 244	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.
	
2.  Entitlement to service connection for a disability manifested by joint pain.

3.  Entitlement to an effective date prior to April 11, 2012 for the award of a 60 percent rating for gastroesophageal reflux disease (GERD), hiatal hernia, esophagitis and functional bowel syndrome.

4.  Entitlement to a compensable rating for laryngitis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1974 to December 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2007 rating decision by the Cleveland Ohio Department of Veterans Affairs (VA) Regional Office (RO).  A September 2012 rating decision increased the rating for GERD, hiatal hernia, esophagitis and functional bowel syndrome to 60 percent (the maximum schedular rating) effective April 11, 2012.  While the increase was to the maximum schedular rating, it did not encompass the entire period under consideration; as the Veteran has not expressed satisfaction with the action, the appeal in the matter continues.  The issue is characterized to reflect what remains for consideration.  The Veteran's record is now in the jurisdiction of the Atlanta, Georgia RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2010 Substantive Appeal (on VA Form 9) the Veteran requested a hearing before the Board in Washington, D.C.  Such hearing was scheduled in September 2014.  However, in August 2014 the Board received a written statement from the Veteran requesting that the hearing in Washington DC be changed to a videoconference hearing.  The record does not reflect any action on such request, and in October 2014 the Veteran reiterated his desire for a hearing before the Board.  He is entitled to such hearing; because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

The case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

